COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 ALLEGHENY CASUALTY AND                                            No. 08-08-00035-CV
 RONALD W. ARMSTEAD,                               §
                                                                        Appeal from
                         Appellant,                §
                                                                    282nd District Court
 v.                                                §
                                                                  of Dallas County, Texas
 THE STATE OF TEXAS,                               §
                                                                   (TC # F06-65708-S)
                         Appellee.                 §


                                   MEMORANDUM OPINION

       This appeal is before the court on its own motion for determination of whether it should be

dismissed for want of prosecution. Finding that the Appellants have failed to file a brief or respond

to our inquiry letter, we dismiss the appeal for want of prosecution.

       On April 22, 2008, this Court informed Appellants by letter that their brief was past due and

no motion for extension of time had been filed. The Court advised Appellants that the appeal would

be dismissed unless they responded within ten days and provided a reason why the appeal should be

continued. See TEX .R.APP .P. 38.8. No reply has been filed.

       This Court possesses the authority to dismiss an appeal for want of prosecution when

appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for

such failure. TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no writ). We have given notice of our intent to dismiss the appeal,

requested a response if a reasonable basis for failure to file the brief exists, and have received none.

We see no purpose that would be served by declining to dismiss this appeal at this stage of the
proceedings. Pursuant to TEX .R.APP .P. 42.3(b), 42.3(c), and 38.8(a)(1), we dismiss the appeal for

want of prosecution.


June 30, 2008
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.